Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                   September 22, 2016

The Court of Appeals hereby passes the following order:

A17D0063. WATTS v. THE STATE.

      The application for discretionary review filed by Rodregus Watts, proceeding
pro se, for the trial court’s denial of his motions to modify, vacate, and set aside a
void sentence is presently before the court. Watts contends that sentences imposed
for firearm possession should run consecutively only to the underlying felonies to
which they apply, specifically, armed robbery.
      Under Georgia law, an applicant for discretionary appeal bears the burden of
demonstrating that his application should be granted. See Harper v. Harper, 259 Ga.
246 (378 SE2d 673) (1989); Justice v. Musselman, 214 Ga. App. 762 (450 SE2de
460) (1994). And Court of Appeals Rule 31 (c) provides that the applicant must
submit material “sufficient to apprise the Court of the appellate issues, in context, and
support the arguments advanced.” Failure to submit such material “shall result in
denial of the application.” Rule 31 (c). An appeal may lie from an order denying a
motion to vacate or correct a void sentence, but only if the defendant raises a
colorable claim that the sentence is, in fact, void. Harper v. State, 286 Ga. 216, 217
n. 1 (686 SE2d 786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d 465)
(2009).
      In support of his application, Watts filed a “Notice of Filing Index of Evidence
in Support of the Application for Discretionary Appeal,” listing eight documents that
purportedly are part of the trial court record in his criminal case. Watts, however, has
not submitted the documents themselves. In particular, Watts failed to include the
indictment, which would show which firearm possession charge applied to which
underlying felony, nor any sentencing documents. Because Watt has not carried his
burden of providing this Court with sufficient material to determine whether he has
a colorable claim that his sentence is, in fact, void, it is ordered that this application
be hereby DENIED.



                                         Court of Appeals of the State of Georgia
                                                                              09/22/2016
                                                Clerk’s Office, Atlanta,____________________
                                                I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                         , Clerk.